DETAILED ACTION
This communication is response to the amendment filed 03/09/2022. Claims 1-31 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 was filed after the mailing date of the Non-Final Rejection on 11/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 12, 14-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0883252 to Wainfan et al. (hereafter Wainfan), see IDS dated 07/14/2020 in view of Patent 7,831,202 to Karabinis (hereafter Karabinis).

Regarding claim 1, Wainfan discloses a satellite communication system (see Wainfan, Fig 1), comprising: 
a first satellite in a geostationary orbit (see Wainfan, Fig 1, element 12); and 
a plurality of second satellites, each of the second satellites in a separate orbit with time-dependent projection on ground (see Wainfan, Fig 1, element 15; Fig 3; Col 4 lines 8-9; lines 17-18; Col 5 lines 1-4), 
wherein the first satellite is adapted to communicate with one or more user terminals and to communicate with each of the plurality of second satellites via a respective inter-satellite communication link (see Wainfan, Fig 1, element 18; Col 5 lines 22-29; Col 8 lines 9-19, lines 36-40); and 
Wainfan discloses each of the second satellites is adapted to communicate with one or more feeder link stations (see Wainfan, Fig 1, element 22; Col 5 lines 22-29; Col 5 line 46-Col 6 line 15; Col 6 lines 20-22 and 27-34: discloses multibeam satellites, wherein satellites 14, 15 provided coverage using different beams; Col 8 lines 52-57) but does not explicitly disclose each of the second satellites is adapted to communicate with each of a plurality of feeder link stations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement each coverage area to comprise a feeder link stations to receive and route communication from satellite to its destination to achieve efficient communication.
However, Karabinis discloses wherein the first satellite is adapted to communicate with one or more user terminals and to communicate with each of the plurality of second satellites via a respective inter-satellite communication link (see Karabinis, Col 6 line 66-Col 7 line 35); and each of the second satellites is adapted to communicate with each of a plurality of feeder link stations (see Karabinis, Fig 3; Col 5 lines 50-63; Col 7 lines 36-38; Col 7 lines 62-65).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of each of the second satellites is adapted to communicate with each of a plurality of feeder link stations as taught by Karabinis and incorporate it into the system of Wainfan for improved satellite communication system.

Regarding claim 2, Wainfan in view of Karabinis discloses the satellite communication system according to claim 1, wherein each of the second satellites is in a separate inclined and/or eccentric geosynchronous orbit (see Wainfan, Fig 3; Col 4 lines 17-18; Col 5 lines 1-4).
Karabinis also discloses wherein each of the second satellites is in a separate inclined and/or eccentric geosynchronous orbit (see Karabinis, Col 3 lines 18-24; Col 6 lines 3-14).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Karabinis and incorporate it into the system of Wainfan for improved satellite communication system.

Regarding claim 3, Wainfan in view of Karabinis discloses the satellite communication system according to claim 1, wherein each of the second satellites travels along a respective satellite track, each satellite track being an elongated satellite track with its latitudinal excursion greater than its longitudinal excursion (see Wainfan, Fig 3).

Regarding claim 4, Wainfan in view of Karabinis discloses the satellite communication system according to any one of the preceding claims claim 1, wherein the orbit of each of the plurality of second satellites is within a predetermined range of longitudes from the first satellite's orbit (see Wainfan, Fig 3).

Regarding claim 12, Wainfan in view of Karabinis discloses the satellite communication system according to claim 1, wherein the inter-satellite communication links use optical communication and/or RF communication (see Wainfan, Col 8 lines 15-19).
Karabinis also discloses wherein the inter-satellite communication links use optical communication and/or RF communication (see Karabinis, Col 7 lines 7-11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Karabinis and incorporate it into the system of Wainfan for improved satellite communication system.

Regarding claim 14, Wainfan discloses the satellite communication system according to claim 1, further comprising the feeder link stations (see Wainfan, Fig 1, element 22).
Karabinis also discloses the satellite communication system according to claim 1, further comprising the plurality of feeder link stations (see Karabinis; Fig 2 and Fig 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Karabinis and incorporate it into the system of Wainfan for improved satellite communication system.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 4. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 12. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2002/0077099 to LaPrade (hereafter LaPrade) in view of Patent 7,831,202 to Karabinis (hereafter Karabinis).

Regarding claim 1, LaPrade discloses a satellite communication system (see LaPrade, Fig 1), comprising: 
a first satellite in a geostationary orbit (see LaPrade, Fig 1, element 11); and 
a plurality of second satellites, each of the second satellites in a separate orbit with time-dependent projection on ground (see LaPrade, Fig 1, element 12), 
wherein the first satellite is adapted to communicate with one or more user terminals and to communicate with each of the plurality of second satellites via a respective inter-satellite communication link (see LaPrade, Fig 1, elements 14 and 19; ¶ 0037, lines 19-22); and 
LaPrade discloses each of the second satellites is adapted to communicate with one or more feeder link stations (see LaPrade, Fig 1, element 15; ¶ 0039, lines 1-12 and 22-25) but does not explicitly disclose each of the second satellites is adapted to communicate with each of a plurality of feeder link stations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement each coverage area to comprise a feeder link stations to receive and route communication from satellite to its destination to achieve efficient communication.
However, Karabinis discloses wherein the first satellite is adapted to communicate with one or more user terminals and to communicate with each of the plurality of second satellites via a respective inter-satellite communication link (see Karabinis, Col 6 line 66-Col 7 line 35); and each of the second satellites is adapted to communicate with each of a plurality of feeder link stations (see Karabinis, Fig 3; Col 5 lines 50-63; Col 7 lines 36-38; Col 7 lines 62-65).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of each of the second satellites is adapted to communicate with each of a plurality of feeder link stations as taught by Karabinis and incorporate it into the system of Wainfan for improved satellite communication system.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claim(s) 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wainfan in view of Karabinis and further in view of US Pub. 2012/0119034 to Kemper (hereafter Kemper).

Regarding claim 5, Wainfan in view of Karabinis discloses the satellite communication system according to claim 2, but does not explicitly disclose wherein the inclination of each of the second satellites' orbits is below 15 degrees; and/or wherein the orbit of each of the plurality of second satellites is within 2.5 degrees longitude from the first satellite's orbit.
However, Kemper discloses wherein the inclination of each of the second satellites' orbits is below 15 degrees; and/or wherein the orbit of each of the plurality of second satellites is within 2.5 degrees longitude from the first satellite's orbit (see Kemper, ¶ 0012: deorbiting an earth-orbiting satellite is accomplished by executing an orbit transfer maneuver, the orbit transfer maneuver resulting in transference of the satellite from an operational orbit to a disposal orbit. The operational orbit is substantially geosynchronous and has at least one of (i) an inclination of greater than 10 degrees).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Kemper and incorporate it into the system of Wainfan to provide safe disposal orbit for satellite (see Kemper, ¶ 0002).

Regarding claim 19, it is rejected for the same reasons as set forth in claim 5. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Claim(s) 6-10, 13, 20-24, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wainfan in view of Karabinis and further in view of US Pub. 2006/0056330 to Anderson et al. (hereafter Anderson).

Regarding claim 6, Wainfan in view of Karabinis discloses the satellite communication system according claim 1, but does not explicitly disclose wherein the first satellite and at least one of the plurality of second satellites are spatially separated by such amount that allows for full or partial frequency re-use in the communication of the first satellite and the at least one second satellite with a given feeder link station.
However, Anderson discloses wherein the first satellite and at least one of the plurality of second satellites are spatially separated by such amount that allows for full or partial frequency re-use in the communication of the first satellite and the at least one second satellite with a given feeder link station (see Anderson, ¶ 0019: The second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band; ¶ 0130: a first feeder link signal for a first satellite transponder on a first satellite is received. The first satellite transponder is for transmitting an upper layer signal of a layered modulation signal to at least one integrated receiver/decoder (IRD). Next at step 1444, a second feeder link signal for a second satellite transponder on a second satellite is received wherein the second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 7, Wainfan in view of Karabinis discloses the satellite communication system according claim 1, but does not explicitly disclose wherein at least two of the plurality of second satellites are spatially separated from each other by such amount that allows for full or partial frequency re-use in the communication of the at least two second satellites with a given feeder link station.
However, Anderson discloses wherein at least two of the plurality of second satellites are spatially separated from each other by such amount that allows for full or partial frequency re-use in the communication of the at least two second satellites with a given feeder link station (see Anderson, ¶ 0019: The second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band; ¶ 0130: a first feeder link signal for a first satellite transponder on a first satellite is received. The first satellite transponder is for transmitting an upper layer signal of a layered modulation signal to at least one integrated receiver/decoder (IRD). Next at step 1444, a second feeder link signal for a second satellite transponder on a second satellite is received wherein the second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 8, Wainfan in view of Karabinis discloses the satellite communication system according claim 1, but does not explicitly disclose wherein at least two of the plurality of second satellites are spatially separated from each other by such amount that allows for full or partial frequency re-use in the communication of the first satellite with these at least two second satellites.
However, Anderson discloses wherein at least two of the plurality of second satellites are spatially separated from each other by such amount that allows for full or partial frequency re-use in the communication of the first satellite with these at least two second satellites (see Anderson, ¶ 0019: The second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band; ¶ 0130: a first feeder link signal for a first satellite transponder on a first satellite is received. The first satellite transponder is for transmitting an upper layer signal of a layered modulation signal to at least one integrated receiver/decoder (IRD). Next at step 1444, a second feeder link signal for a second satellite transponder on a second satellite is received wherein the second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 9, Wainfan in view of Karabinis discloses the satellite communication system according to claim 1, Wainfan does not explicitly disclose wherein there is at least one pair of second satellites among the plurality of second satellites for which one of the second satellites of the pair uses a first frequency band for communicating with a given feeder link station and the other one of the second satellites of the pair uses, for communicating with the given feeder link station, a second frequency band that has at least partial overlap with the first frequency band.
wherein there is at least one pair of second satellites among the plurality of second satellites for which one of the second satellites of the pair uses a first frequency band for communicating with a given feeder link station and the other one of the second satellites of the pair uses, for communicating with the given feeder link station, a second frequency band that has at least partial overlap with the first frequency band (see Anderson, ¶ 0019: The second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band; ¶ 0130: a first feeder link signal for a first satellite transponder on a first satellite is received. The first satellite transponder is for transmitting an upper layer signal of a layered modulation signal to at least one integrated receiver/decoder (IRD). Next at step 1444, a second feeder link signal for a second satellite transponder on a second satellite is received wherein the second feeder link signal reuses a frequency band of the first feeder link signal and the first satellite and the second satellite have an orbital separation sufficient to allow reuse of the frequency band; ¶ 0065: The resulting signals are then transmitted by one or more transmitters 420, 422. The upper layer modulated signal 410 and the lower layer modulated signal 418 are therefore uncorrelated, and the frequency range used to transmit each layer can substantially or completely overlap the frequency spectrum used to transmit the other; ¶ 0133: The assigned downlink frequencies are understood to result in either partial or complete signal bandwidth overlap between the layers)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 10, Wainfan in view of Karabinis discloses the satellite communication system according to claim 1, Wainfan does not explicitly disclose wherein the first satellite uses a third frequency band for communicating with the one or more user terminals; wherein at least one of the plurality of second satellites that uses, for communicating with a given feeder link station, a fourth frequency band that has at least partial overlap with the third frequency band; and wherein the given feeder link station is located in the an area of coverage of the first satellite, the area of coverage of the first satellite including the one or more user terminals.
However, Anderson discloses wherein the first satellite uses a third frequency band for communicating with the one or more user terminals; wherein at least one of the plurality of second satellites that uses, for communicating with a given feeder link station, a fourth frequency band that has at least partial overlap with the third frequency band; and wherein the given feeder link station is located in the an area of coverage of the first satellite, the area of coverage of the first satellite including the one or more user terminals (see Anderson, Fig 13A and Fig 14A; ¶ 0018; ¶ 0119; ¶ 0130; ¶ 0133).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 13, Wainfan in view of Karabinis discloses the satellite communication system according claim 1, Wainfan does not explicitly disclose wherein each of the second satellites is adapted to communicate, in each of plurality of feeder link beams of that second satellite, with a respective feeder link antenna; and wherein at least two of the feeder link antennas are substantially co-located; and/or wherein at least one feeder link antenna communicates with two different second satellites in respective feeder link beams.
However, Anderson discloses wherein each of the second satellites is adapted to communicate, in each of one or more feeder link beams of that second satellite, with a respective feeder link antenna; and wherein at least two of the feeder link antennas are substantially co-located; and/or wherein at least one feeder link antenna communicates with two different second satellites in respective feeder link beams (see Anderson, Fig 13A and Fig 14A; ¶ 0017: The use of feeder link spot beam antennas, the use of a narrow feeder link antenna beam width to illuminate individual satellites and the use of higher order synchronous modulation on the satellite feeder link have all been proposed in various places as mechanisms to feed broadcast signals up to a satellite; ¶ 0018; ¶ 0119; ¶ 0123; ¶ 0125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 20, it is rejected for the same reasons as set forth in claim 6. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 7. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 8. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 9. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 10. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 13. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 13.

Regarding claim 30, Wainfan in view of Karabinis discloses the satellite communication system according to claim 11, but does not explicitly disclose wherein the plurality of second satellites further communicate with the plurality of feeder link stations using any or all of the C band, the Ku band, the Q/V band, or the W band.
However, Anderson discloses wherein the plurality of second satellites further communicate with the plurality of feeder link stations using any or all of the C band, the Ku band, the Q/V band, or the W band (see Anderson, ¶ 0054: the subscriber receiving station antenna is an 18-inch slightly oval-shaped Ku-band antenna).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 31, it is rejected for the same reasons as set forth in claim 30. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 30.

Claim(s) 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wainfan in view of Karabinis and further in view of US Patent 8,135,338 to Gelon et al. (hereafter Gelon).

Regarding claim 11, Wainfan in view of Karabinis discloses the satellite communication system according claim 1, Wainfan fails to explicitly disclose wherein the plurality of second satellites communicate with the plurality of feeder link stations using RF communication in the Ka band, and/or optical communication.
However, Gelon discloses wherein the plurality of second satellites communicate with the plurality of feeder link stations using RF communication in the Ka band, and/or optical communication (see Gelon, Col 2 lines 12-14: Feeder link 103, on the other hand, is conventionally operated at a relatively high frequency, for example in the Ka-Band; Col 5 lines 20-27: for example, a conventional GMSS mission may provide a voice service (<10 Kbps each) and low data rate service (<5 Mbps each) to multiple users over a user link 107 at L-band, and may have a total per-satellite user link data rate equivalent to less than 30 Mbps. This traffic may then be routed by a network of Ka-band crosslinks 113 to one or more of the satellites in view of a gateway 102 where the traffic is downlinked to gateway 102 using a feeder link 103 at Ka-band; Col 5 lines 52-63).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Gelon and incorporate it into the system of Wainfan to provide high data rate to users (see Gelon, Col 2 lines 30-34).

Regarding claim 25, it is rejected for the same reasons as set forth in claim 11. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wainfan in view of Karabinis and further  in view US Pub. 2012/0302160 to SILNY et al. (hereafter SILNY).

Regarding claim 28, Wainfan in view of Karabinis discloses the method according to claim 15, but does not explicitly disclose further comprising adding one or more additional second satellites to an operating satellite communication system comprising the first satellite and the plurality of second satellites.
However, SILNY discloses adding one or more additional second satellites to an operating satellite communication system comprising the first satellite and the plurality of second satellites (see SILNY, ¶ 0025: the constellation can be extended or reconfigured or upgraded by adding one or more satellites 12 either for redundancy by filling in nodes of the network or can be software upgraded on orbit by uploading desired software or hardware. In one embodiment, for example, the added satellites can be provided with more capable equipment for increasing data rates to improve the overall bandwidth of the network; ¶ 0033: satellites 31 may be added to the Iridium.RTM.-like constellation at a future point in time to incorporate evolution upgrades with seamless integration; ¶ 0042: satellite system 10 is easily extendable by adding satellites to an already existing constellation of satellites. This can be done to replenish old nodes or create new nodes with either historic or enhanced capabilities. For example, new satellites can be inserted into an existing orbit plane and easily connect to neighboring satellites using steering capability of the laser communication transceivers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by SILNY and incorporate it into the system of Wainfan to enhance satellite system capabilities (see SILNY, ¶ 0009 and ¶ 0042).

Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wainfan in view of Karabinis and further in view of US Pub. 2003/0073404 to Sauvageot et al. (hereafter Sauvageot).

Regarding claim 29, Wainfan in view of Karabinis discloses the method according to claim 15, Wainfan does not explicitly disclose further comprising relocating the first satellite during the lifetime of the first satellite to communicate with user terminals in a different area of coverage without relocating the plurality of second satellites; or replacing the first satellite without replacing the plurality of second satellites.
However, Sauvageot discloses relocating the first satellite during the lifetime of the first satellite to communicate with user terminals in a different area of coverage without relocating the plurality of second satellites; or replacing the first satellite without replacing the plurality of second satellites (see Sauvageot, ¶ 0091: When the first satellite moves away, the changeover switch 75 is switched to the antenna 70 which is pointed at a second satellite that will be used to provide the communication link in place of the first).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Sauvageot and incorporate it into the system of Wainfan to improve communication system capacity (see Sauvageot, ¶ 0006).

Regarding claim 30, Wainfan in view of Karabinis discloses the satellite communication system according to claim 11, but does not explicitly disclose wherein the plurality of second satellites further communicate with the plurality of feeder link stations using any or all of the C band, the Ku band, the Q/V band, or the W band.
However, Anderson discloses wherein the plurality of second satellites further communicate with the plurality of feeder link stations using any or all of the C band, the Ku band, the Q/V band, or the W band (see Anderson, ¶ 0054: the subscriber receiving station antenna is an 18-inch slightly oval-shaped Ku-band antenna).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Anderson and incorporate it into the system of Wainfan to achieve reliable feeder link configuration (see Anderson, ¶ 0014).

Regarding claim 31, it is rejected for the same reasons as set forth in claim 30. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 30.

Claim(s) 11, 25, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wainfan in view of Karabinis and further in view of US Pub. 2019/0074893 to Kaen et al. (hereafter Kaen).

Regarding claim 11, Wainfan in view of Karabinis discloses the satellite communication system according claim 1, Wainfan fails to explicitly disclose wherein the plurality of second satellites communicate with the plurality of feeder link stations using RF communication in the Ka band, and/or optical communication.
However, Kaen discloses wherein the plurality of second satellites communicate with the plurality of feeder link stations using RF communication in the Ka band, and/or optical communication (see Kaen, ¶ 0008; ¶ 0042; ¶ 0045).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Gelon and incorporate it into the system of Wainfan to provide an improve satellite network (see Kaen, ¶ 0013).

Regarding claim 25, it is rejected for the same reasons as set forth in claim 11. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 30, Wainfan in view of Karabinis discloses the satellite communication system according to claim 11, but does not explicitly disclose wherein the plurality of second satellites further communicate with the plurality of feeder link stations using any or all of the C band, the Ku band, the Q/V band, or the W band.
However, Kaen discloses wherein the plurality of second satellites further communicate with the plurality of feeder link stations using any or all of the C band, the Ku band, the Q/V band, or the W band (see Kaen, ¶ 0008; ¶ 0042; ¶ 0045; ¶ 0046).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Gelon and incorporate it into the system of Wainfan to provide an improve satellite network (see Kaen, ¶ 0013).

Regarding claim 31, it is rejected for the same reasons as set forth in claim 30. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,869,759 to Peteros et al. discloses satellite communication system and method with asymmetric feeder and service frequency bands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464